         Case 1:20-cv-01132-JDB Document 52 Filed 10/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
 NAACP LEGAL DEFENSE &                            )
 EDUCATIONAL FUND, INC.,                          )
                                                  )
                Plaintiff,                        )       Case No. 1:20-cv-1132-JDB
                                                  )
        v.                                        )
                                                  )
 WILLIAM F. BARR, in his official capacity        )
 as Attorney General of the United States, et     )
 al.,                                             )
                                                  )
                Defendants.                       )
                                                  )

                                            ERRATA

       Defendants file this errata to correct an error that LDF’s counsel has brought to Defendants’

attention. In Defendants’ reply brief on remedies, the undersigned inadvertently misconstrued

LDF’s reply brief to state that LDF had disclaimed a request for the disclosure of documents or

records. Defs.’ Remedies Reply at 2, ECF No. 50. LDF’s response brief states that “Plaintiff does

seek the disclosure of documents and records as part of its request.” Pl.’s Remedies Response at 2

(emphasis added); compare Defs.’ Remedies Reply at 2 (incorrectly quoting LDF’s response brief

as stating that LDF “does not” seek documents and records).

       The undersigned apologizes to the Court for the error. The fact that LDF seeks documents

and records in addition to a use injunction, however, does not distinguish this case from National

Resources Defense Council v. Pena, 147 F.3d 1012, 1025 (D.C. Cir. 1998), and does not establish

standing to obtain a use injunction. Defendants have never disputed that LDF has informational

standing, but it is a separate question whether LDF’s asserted injuries would be remedied by an

unprecedented use injunction. See Defs.’ Remedies Mem. at 3, ECF No. 3 (citing Friends of the

Earth v. Laidlaw Envt’l Servs. (TOC), Inc., 528 U.S. 167, 185 (2000)). LDF lacks standing for
          Case 1:20-cv-01132-JDB Document 52 Filed 10/20/20 Page 2 of 2




that remedy for the reasons explained in Defendants’ briefs. See id. at 3–5; Defs.’ Remedies Reply

at 1–2.

Dated: October 20, 2020                             Respectfully submitted,

                                                    JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General

                                                    JOHN V. COGHLAN
                                                    Deputy Assistant Attorney General

                                                    ELIZABETH J. SHAPIRO
                                                    Deputy Branch Director

                                                    /s/ Bradley P. Humphreys
                                                    BRADLEY P. HUMPHREYS
                                                    Trial Attorney, U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    Tel.: (202) 305-0878
                                                    E-mail: Bradley.Humphreys@usdoj.gov

                                                    Counsel for Defendants




                                                2
